 274U.S. POLLUTION CONTROL, INC.U.S.PollutionControl,Inc.andInternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,Local No.222, Petitioner.Case 27-RC-655429 January 1986DECISION AND DIRECTIONBy CHAIRMAN DOTSON ANDMEMBERSDENNIS AND JOHANSENThe National Labor Relations Board, by a three-member panel, has considered objections to and de-terminative challenges in an election held on 11July 1985 and the Acting Regional Director'sreport recommending disposition- of them. Theelectionwas conducted pursuant to a StipulatedElectionAgreement. The tally of ballots showsnine for and seven against the Petitioner, withthree challenged ballots.The Board has reviewed the record in light ofthe exceptions 1 and brief and adopts the ActingRegional Director's findings and recommendationsas modified below.Two of the three challenges were made by thePetitioner to the ballots of Randy Shephard andRoyle Jensen. The Acting Regional Director sus-tained the challenge to, Randy, Shephard's ballot onthe grounds that he was a supervisory, managerial,and/or a "full-time sales" employee.2 The Employ-er excepts to this finding, contending that She-phard is an employee who is properly included inthe unit.3We agree with the Acting Regional Directorthat the challenge to Shephard's ballot should besustained, but we do so for the following reasons.Shephard is employed by the Employer at itsSalt Lake City, Utah operation as a pollution con-trol specialist attached to its Special Services/SmallOperator program. He is the only such specialistemployed at the Salt Lake City operation. His jobis to pick- up, manifest, and transport small quanti-ties of hazardous waste in Oklahoma, Idaho, Wyo-ming, and Utah, with most of his time being spentwithin 100 miles of Salt Lake City. In performingthese duties, he drives a pickup truck.1The Employer excepts only to the Acting Regional Director's find-ings regardingthe determinative challenges No exceptions were filed to,and we adopt, pro forma, the Acting Regional Director's dismissal of theobjections.2The stipulated appropriate unit consists of "All employees employedby the Employerat its SaltLake City and Grassy Mountain-Clove, Utah,facilities,BUT EXCLUDING all guards, office clericals,full-time sales-men,professionalemployees, and supervisors as defined in the Act "(Emphasis added)8No exceptions were filed to, and we adopt, pro forma, the ActingRegional Director's overruling of the Petitioner's challenge to Royle Jen-sen's ballot.When Shephard needs assistance in this work hisfirst option is to contact his immediate supervisor-the Employer's Oklahoma City-based manager ofSpecial Services, Charles Soukup-who will sendOklahoma City-based Special Services employeesto assist Shephard if available. If no such employ-ees are available, Shephard's second option is touse one or both of two casual employees employedat the Salt Lake City operation. Both casuals wereinitially interviewed by Shephard who recommend-ed to Soukup that they be hired. Soukup subse-quently hired them after reviewing their employ-ment applications. If the casuals also are not avail-able, the job is abandoned or postponed; none ofthe full-time drivers or mechanics employed at theSalt Lake City operation are ever called upon toassist Shephard.Additionally,Shephard devotes approximately50 percent of his time to sales-related duties, con-tacting existing and potential customers and re-sponding to their inquiries regarding the Employ-er's services. In this capacity, he also bids work forthe Employer after consultation with Special Serv-ices supervision in Oklahoma City.Shephard is paid a monthly salary. Unlike otheremployees at the Salt Lake City operation, he doesnot punch a timeclock, is not paid overtime, andreceives sick benefits. Unlike other employees, healso has an assigned office area.Based on the foregoing, contrary to the ActingRegional Director, we cannot conclude that She-phard is a supervisory, managerial, and/or a "full-time sales" employee. Although Shephard inter-viewed and recommended hiring the casuals whoassist him, this does not necessarily constitute su-pervisory authority, particularlywhere, as here,Shephard's supervisor made the final hiring deci-sion after an independent review of 'the casuals'employment applications.Rather,thecircum-stances indicate that Shephard's role was merely toensure that he was personally compatible withthose who would be hired to assist him.4 Nor doesthe fact that Shephard bids work for the Employermake him a managerial employee absent evidencethat he exercises significant independent discretionand authority in doing so.5 Here, Shephard con-sultswith corporate headquarters before makingbids.Finally, Shephard is clearly not a "full-timesales" employee as he only spends approximately50 percent of his time on sales-related duties.Nevertheless, it remains that Shephard spendsapproximately 50 percent of his time doing nonunitsaleswork and, as found by the Acting Regional4See, e g,Willis Shaw Frozen Foods Express,173 NLRB 487 (1968)s See,e g., Bell Aerospace,219 NLRB 384 (1975)278 NLRB No. 42 U.S. POLLUTION CONTROL, INC.Director, does not share a community of interest'with unit employees. Thus, as outlined above,unlike unit employees Shephard does not punch atimeclock, is not paid overtime, and receives sickleave benefits. Further, Shephard's immediate su-pervisor is Special 'ServicesManager Soukup,while all other Salt Lake City-based employees. aresupervised by theterminalmanagerin Salt LakeCity. Finally, unit employees are never called uponto assist Shephard, and Shephard never performsthe work of the unit employees.6 Accordingly, weconclude that Shephard is properly excluded fromthe unit as a dual function employee who does notshare a community of interest with unit employ-ees.7The remaining ballot, that of Larry Bogue, waschallenged by the Board agent who conducted theelection on the grounds that his name did notappear on the eligibility list. Bogue was dischargedby the Employer on 30 May 1985. A complaintsubsequentlyissued inCase 27-CA-9270 allegingthat his discharge violated Section 8(a)(1) and (3)of the Act. In view of this, the Acting RegionalDirector found that a recommendation as toBogue'seligibility could not be made. However,during the Acting Regional Director's investiga-tion, Bogue executed an affidavit waiving his rightto a secret ballot and requesting that his ballot beopened and counted to resolve the election, if pos-sible,without waiting for resolution of the unfairlabor practice proceeding. The Acting Regional6Although there are drivers in the umt, they drive semitrailer truckswhile Shephard drives pickup trucks7 SeeLanding Construction Co.,273 NLRB 1288 (1984).275Director rooted that, assuming his recommendationto exclude Shephard was adopted, the Petitionercould lose the election only if Bogue was eligibleand both he and RoyleJensen`votedagainst Peti-tioner.Accordingly, the Acting Regional Directorconcluded that opening and counting the chal-lenged ballots before resolution of Bogue's eligibil-itywas proper, albeit after commingling them inthe interest of preserving the secrecy of both. Weagree and shall so direct.8DIRECTIONCase 27-RC-6554 , is . remanded to the RegionalDirector for Region 27. The Regional Directorshall commingle and open the ballots of RoyleJensen (the challenge to his ballot having beenoverruled) and Larry Bogue. The Regional Direc-tor shall determine if - any one of these, ballots iscast for the Petitioner. If so, and withoutissuing arevised tally of ballots, the Regional Director shallcertify the Petitioner. If,' however, both ballots arecast against the Petitioner, the issue of alleged dis-criminatee Bogue's eligibility shall be consolidatedwith the hearing scheduled in= Case 27-CA-9270.If,upon the outcome of Case 27-CA-9L270, Bogueis found to have been lawfully terminated and thusineligible to vote, the Regional Director shall certi-fy the Petitioner. If, however, Bogue, having votedagainst the Petitioner, is found .to have been unlaw-fully terminated and thus eligible to vote, the Re-gional Director shall certify the results of the elec-tion.8SeeGarrityOil Co,272 NLRB158 (1984).